
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 815
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Thompson of
			 Pennsylvania submitted the following resolution; which was referred
			 to the Committee on Oversight and
			 Government Reform
		
		RESOLUTION
		Expressing support for recognition of
		  Christopher Columbus and his role in the history of the United States and
		  recognizing the importance of students learning about Christopher Columbus and
		  the heritage and history of the Nation.
	
	
		Whereas Columbus Day is celebrated the second Monday in
			 October every year to honor Christopher Columbus;
		Whereas Christopher Columbus arrived in the Americas on
			 October 12, 1492, and is credited with initiating the European colonization of
			 the Americas;
		Whereas tributes and memorials to Christopher Columbus
			 exist today in almost every State in the Nation;
		Whereas the discovery and colonization of the Americas is
			 an integral part of the history and heritage of the United States;
		Whereas according to the National Assessment of
			 Educational Progress in 2006, less than half of the country’s high school
			 seniors had a basic knowledge of United States history;
		Whereas nearly half of the States in the Nation no longer
			 require the teaching of civics and United States history;
		Whereas a proficient knowledge of the history and heritage
			 of the United States is important to promoting additional civic involvement;
			 and
		Whereas educating today’s young people about the history
			 and heritage of the United States is essential to creating an informed
			 generation of citizens: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the recognition of Christopher
			 Columbus and his role in the discovery and history of the United States;
			(2)recognizes that it
			 is important for young people to learn about Christopher Columbus and the
			 discovery, heritage, and history of the Nation; and
			(3)encourages all
			 people to take advantage of educational opportunities to learn about
			 Christopher Columbus’ discovery of the Americas and United States
			 history.
			
